The plaintiff in error, hereinafter called defendant, was convicted in the district court of Creek county of rape in the second degree, and his punishment fixed at a term of two years in the state penitentiary.
Judgment was entered in October, 1929, and the appeal was lodged in this court in April, 1930. No briefs in support of the appeal have been filed, and no appearance *Page 74 
for oral argument was made at the time the case was submitted. The evidence fully sustains the judgment, and an examination of the record discloses no jurisdictional nor fundamental error.
The case is affirmed.